Citation Nr: 9935427	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-29 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1996, for Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  He died on July [redacted] 1977, due to Hodgkin's disease.  
The appellant is his surviving spouse.  This appeal arises 
from a November 1996 rating decision of the Newark, New 
Jersey, Regional Office (RO) which granted the appellant's 
entitlement to DIC benefits due to the veteran's death from a 
service-connected disease.  This award was made effective 
from October 29, 1996.  The appellant has appealed the 
effective date of this award.


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death and/or DIC was first received by the VA 
on October 29, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 
1996, for DIC has not been met.  38 U.S.C.A. §§ 1318, 5101, 
5105, 5110 (West 1991); 38 C.F.R. §§ 3.150, 3.152, 3.153, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In late August 1977, the appellant filed a claim for burial 
benefits for the deceased veteran.  She submitted a VA Form 
21-530 (Application for Burial Benefits) with an attached 
death certificate that indicated the veteran had died on July 
[redacted] 1977 at the age of 29, as a result of Hodgkin's disease.  
There was no indication in this material to the effect that 
the appellant contended that the cause of the veteran's death 
was related to his military service.  By letter of mid-
October 1977, the RO informed the appellant that she had been 
awarded $375.00 as an allowance for the funeral and burial 
expenses of the deceased veteran.

The RO received the appellant's claim for service connection 
for the cause of the veteran's death and DIC benefits on 
October 29, 1996.  This form indicated children were born to 
the appellant more than one year after the veteran's death.  
By rating decision of mid-November 1996, the RO granted DIC 
benefits, which was made effective from October 29, 1996.  
This grant was based on the law and regulations pertaining to 
presumptive service connection based on exposure to toxic 
herbicides in Vietnam.  

This effective date was contested in a Notice of Disagreement 
(NOD) received in February 1997.  The appellant argued that 
the effective date for her award of DIC should be the date 
the veteran died in 1977.  It was contended that she had 
filed a claim for death benefits with both the VA and the 
Social Security Administration (SSA) and under the provisions 
of 38 C.F.R. § 3.153 a claim filed with the SSA should have 
been considered a claim for "death benefits" by the VA.  
Attached to the NOD was a letter from the SSA.  This letter 
reported that the appellant had "received the funeral 
payment of $255.00 on behalf of her deceased husband in 
1977."

By letter of April 1997, the RO requested that the appellant 
obtain a copy of her initial application to the SSA in 1977 
and verification from the SSA of the exact date this 
application was received.  In April 1997, the appellant 
submitted a letter from the SSA dated in the same month.  
This letter stated:

[The VA has] asked for the exact date of 
your application for the Lump Sum Death 
Payment on your deceased husband claim.  
The [SSA] records verified the fact this 
claim was received and processed in July 
1977 and issued the payment of $255.00.  
Since these records are only keeps for a 
period of time, this claim has destroyed. 
(sic)

The RO sent a letter to the veteran in June 1997 that denied 
an earlier effective date for her award of DIC.  It was 
determined that the evidence of record did not indicate that 
the veteran had applied for any type of pension or DIC in 
1977 based on the veteran's death, but instead had only 
applied for lump sum payments.  The appellant filed another 
NOD in July 1997 arguing that her application in 1977 to the 
SSA should be recognized as an application for DIC under the 
provisions of 38 C.F.R. § 3.153.  Attached to this NOD was a 
blank Form SSA-8-F4 (Application for Lump Sum Death Payment).  
The effective date of issue for this form was July 1989.  The 
appellant highlighted an introductory paragraph on this form 
which stated:

I apply for all insurance benefits for 
which I am eligible under Title II 
(Federal Old-Age, Survivors, and 
Disability Insurance) of the Social 
Security Act...

At her hearing on appeal in June 1998, the appellant's 
representative argued that she had filed a "burial benefit 
claim" with the SSA in July 1977 and that the SSA had 
forwarded these forms to the VA for the appropriate 
compensation.  It was contended that the VA had failed to 
properly assist the appellant by not forwarding an 
application for DIC to her.  The appellant testified that the 
SSA had failed to inform her in July 1977 that she could be 
entitled to DIC benefits through the VA.  She claimed that 
the SSA had only given her the application form for a lump 
sum "death security."

A supplemental statement of the case (SSOC) was issued to the 
appellant in September 1998 that informed her that her claim 
for an earlier effective date for the award of DIC had again 
been denied.


II.  Analysis.

Generally, the effective date for an award of DIC cannot be 
set earlier than the date VA received a claimant's 
application for that benefit.  See 38 U.S.C.A. § 5110(a).  
Pursuant to 38 U.S.C.A. § 5110(g), the effective date for an 
award of benefits pursuant to a new VA issuance cannot be 
earlier than the effective date of the VA issuance.  The 
terms application and claim are defined by regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (1999).  Any 
written communication which indicates an intent to apply for 
an identified benefit may be considered an informal claim.  
See 38 C.F.R. § 3.155(a) (1999).  "Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. " 38 C.F.R. § 3.155(a).  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See id.  The BVA 
or VARO must review all the communications in the claims 
file, after the last final disallowance of the claim, that 
could be interpreted as a formal or informal claim for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  A claim for VA benefits must be submitted in the 
form prescribed by the Secretary before any benefits can be 
awarded.  See 38 U.S.C.A. § 5101; see also Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998). 

The appellant initially argues that her application for 
burial benefits should be construed as a formal claim for DIC 
benefits that would be subject to the Stipulation pursuant to 
Nehmer v. United States Veterans' Admin., 32 F. Supp. 2d 1175 
(N.D. Cal. 1999).  Therein, it was held that any claim for 
service connection of death or disability, which is later 
determined to be related to exposure to Agent Orange pursuant 
to the Secretary's revised regulations, must be 
readjudicated.  Therefore, the determinative question in this 
matter is whether the appellant filed a claim for service 
connection of the veteran's death earlier than the date 
determined by the RO. 

The appellant has argued that the VA should have been on 
notice that she intended to file a claim for the cause of the 
veteran's death and DIC benefits in 1977 at the time she 
filed for burial benefits.  She bases this contention on 
regulations at 38 C.F.R. § 3.153 that the undersigned notes 
were in existence in 1977.  It is her assertion that her 
claim with the SSA in 1977 should be considered a joint claim 
for VA benefits.  However, the only claim of record in 1977 
was the appellant's claim for a lump sum burial benefit.  At 
that time, the appellant did not make an affirmative 
statement or indicate in any way that she wished to file a 
claim for service connection for the cause of the veteran's 
death or DIC benefits.  The United States Court of Appeals 
for Veteran's Claims has held that an application for VA 
burial benefits is not a formal application for DIC.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995); Herzog v. 
Derwinski, 2 Vet. App. 502, 503 (1992).  

Regarding 38 C.F.R. § 3.153, the Board notes that this 
regulation specifically requires that for a SSA application 
to be considered a claim for VA benefits, it must be of a 
type prescribed by both the Secretaries of the VA and Health 
and Human Services.  This prescribed type of application is a 
VA Form 8-4182 or 21-4182 (Application for Dependency and 
Indemnity Compensation or Death Pension [Including Accrued 
Benefits and Death Compensation Where Applicable] from the 
Veterans Administration).  See VA Adjudication Procedure 
Manual M21-1, Part III, para. 2.13.  This form has existed 
since 1958 and was attached by practice as a supplement to a 
SSA application for similar death pension benefits from that 
agency.  Once this form was received, it would be forwarded 
to the appropriate VA office.  There is no evidence of record 
that the appellant filed any type of claim for death pension 
benefits from the SSA.  Rather, the claim she filed was a 
claim for burial benefits.  The veteran's own assertions 
indicate that she had not filed for the type of SSA benefit 
noted above and would not have received the prescribed form.  
She has acknowledged that she applied for a lump sum payment 
from the SSA.  This fact has been confirmed in the responses 
received from the SSA.  As the appellant failed to submit the 
requisite form prescribed under 38 C.F.R. § 3.153 prior to 
October 29, 1996, there is no basis on which to award an 
earlier effective date based on the provisions of this 
regulation.

It appears that the appellant is contenting that the language 
on the SSA application for a lump sum death payment (SSA-8-
F4) should have indicated to the SSA that she intended to 
file with the VA for some type of death pension.  Without 
deciding whether that form existed prior to July 1989 (the 
date of issuance of the form), it is noted that the language 
refers to the fact that the form also is an application for 
all "insurance benefits" for which she is entitled under 
the Social Security Act.  There is nothing in the language to 
indicate that the appellant intended to file for death 
pension with the SSA or the VA.

The Board notes that regulations at 38 C.F.R. § 3.150 require 
the VA to send to a veteran's survivor who has an 
"apparent" claim for death benefits the appropriate form.  
In the current case, the appellant was awarded service 
connection for the cause of the veteran's death under 
presumptions contained at 38 C.F.R. § 3.307 & 3.309 due to 
exposure to toxic herbicides.  These presumptions did not 
exist in 1977.  In addition, the appellant never asserted 
until 1996 that the veteran's death was caused by his 
military service.  Therefore, it would not have been apparent 
to the RO in 1977 when the veteran died that his Hodgkin's 
disease was related to his military service ending in 1972.  
As there was no apparent claim for service connection for the 
cause of the veteran's death before the RO in 1977, the 
provisions of 38 C.F.R. § 3.150 would not have been 
applicable at that time.

The facts of the current case indicate that the appellant did 
not file the appropriate claim for service connection for the 
cause of the veteran's death until October 29, 1996.  This 
claim was granted and the RO assigned the appropriate 
effective date of October 29, 1996, as mandated under the 
provisions of 38 C.F.R. § 3.400(c)(2).  Based on the above 
analysis, the undersigned finds that the preponderance of the 
evidence is against the assignment of an effective date 
earlier than October 29, 1996, for the award of DIC benefits.  


ORDER

An effective date for entitlement to DIC prior to October 29, 
1996 is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

